DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 13 and 20 with the important feature being “the main housing comprises a bottom opening, wherein portions of the one or more transferring components extend through the bottom opening to couple to the one or more monuments, and wherein at least one of the plurality of modules comprises a door that is pivotally coupled to the main housing proximate to the bottom opening, wherein the door is configured to be selectively moved between an open position and a closed position (claim 1),” “extending portions of the one or more transferring components through bottom openings of the main housings; pivotally coupling at least one door of at least one of the plurality of modules to at least one of the main housings proximate to at least one of the bottom openings, wherein the at least one door is configured to be selectively moved between an open position and a closed position (claim 13),” and “at least one of the plurality of modules comprises a door that is pivotally coupled to the main housing proximate to the bottom opening, wherein the door is configured to be selectively moved between an open position and a closed position (claim 20).”
” Therefore claims 1 and 4-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed April 28, 2022, with respect to claims 1, 13 and 20 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections have been withdrawn. The applicant has amended claims 1, 13 and 20 to recite “the main housing comprises a bottom opening, wherein portions of the one or more transferring components extend through the bottom opening to couple to the one or more monuments, and wherein at least one of the plurality of modules comprises a door that is pivotally coupled to the main housing proximate to the bottom opening, wherein the door is configured to be selectively moved between an open position and a closed position (claim 1),” “extending portions of the one or more transferring components through bottom openings of the main housings; pivotally coupling at least one door of at least one of the plurality of modules to at least one of the main housings proximate to at least one of the bottom openings, wherein the at least one door is configured to be selectively moved between an open position and a closed position (claim 13),” and “at least one of the plurality of modules comprises a door that is pivotally coupled to the main housing proximate to the bottom opening, wherein the door is configured to be selectively moved between an open position and a closed position (claim 20).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848